DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/21 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 


The amendment filed 11/12/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new limitation “the support structure attached to the interior of the tent in the deployed state and in the undeployed state1”.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1—4,6-8, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As noted above, these claims have been amended to add new limitation “the support structure attached to the interior of the tent in the deployed state and in the undeployed state” which is not supported by the original disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 4, 6, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Patent Application 2008/0106137 to Paton-Ash et al. in view of US Patent 6,179,367 to Bowen and  Cavicchiolo US Patent Application Publication 2012/0006441 and 30CFR 7.505.
Paton-Ash describes the container (12); tent (14) support structure (24) seal (26) and bank of compressed air bottles (30) in the container.  Paton-Ash fails to disclose the plurality of hoses interconnected by couplers, and fails to describe the at least 15 square feet per person and 30-60 cubic feet per person.  Paton-Ash also fails to describe the claimed pressure of 40-80 psi. Paton-Ash also fails to describes the newly claimed “jacketing that is resistant to flammability”
With regards to the at least 15 square feet per person and 30-60 cubic feet per person; 30CFR 7.505 describes these dimensions as being required by MSHA regulations for refuges, and therefore they are prima facie obvious.
With regards to the hoses connected by couplers:  Examiner notes that Paton-Ash fails to teach the specifics of the inflatable structure.
Bowen describes (col. 3, line 8-10) a similar apparatus with hoses less than 5 inches  and connectors, which would have been obvious to one of ordinary skill in the art---since Paton-Ash fails to disclose the specifics of the structure.  
With regards to the pressure of 40-80psi:  Since the prior art is silent with regards to the pressure, It would have been obvious to one of ordinary skill at the time of filing or invention to have arrived at the claimed pressure of 40-80psi through routine experimentation.

With regards to the new limitations of the tent having a floor: Examiner finds that Paton- Ash at figure 7#34 describes a floor. Alternatively, if it is ultimately determined that Paton-Ash fails to describe a floor, one of ordinary skill in the art would have found a floor obvious because Paton-Ash describes the tent as having an airlock, and one skilled in the art would know that Paton-Ash suggests a floor, which (along with the walls and roof) would provide for a sealed tent to which an airlock would be useful. In other words, without a floor, the air-lock would be pointless.
With regards to the new limitations of the support structure attached to the interior of the tent in the deployed state and in the undeployed state: Examiner finds that Paton-Ash is silent regarding whether the support (24) is attached to the tent in the undeployed and deployed states. Examiner further finds that Bowen: col. 3 lines 9-22 teaches an inflatable support attached to the tent in the deployed and undeployed states. One of ordinary skill in the art would understand that having the support attached in the deployed state would have the advantage of greater tent stability and that having the support attached in the undeployed state would allow for faster deployment. Therefore 

With regards to claim 2:  Paton Ash air lock at 28.
With regards to claim 3—see Paton-Ash paragraph 66.  Examiner finds that “up to 15psi” suggests at least 15psi to one of ordinary skill in the art.
With regards to claim 4—see Paton-Ash paragraph 89.  
With regards to claim 6:  Bowen describes 4-port couplers 38 and 3-port couplers 36.  It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have incorporated these couplers in the Paton-Ash shelter, since Bowen teaches these couplers are effective to make an inflatable structure.,


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Patent Application 2008/0106137 to Paton-Ash et al. in view of US Patent 6,179,367 to Bowen and  Cavicchiolo US Patent Application Publication 2012/0006441 and 30CFR 7.505.as applied to claim 6 above, and further in view of US Patent 5,601,317 to Crouse et al.
Paton-Ash and Bowen lack the hose with neoprene lining and nylon sleeve.
Crouse describes a hose with neoprene lining and nylon sleeve as claimed.  It would have been obvious to one of ordinary skill in the art at the time of invention to have used the hose of Crouse with the Paton-Ash system-as modified-since selection of the particular type of hose would have been a design choice based on available materials.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Patent Application 2008/0106137 to Paton-Ash et al. in view of US Patent Application Publication 2013/0153060 Barrett and Ketler et al US Patent Number 5,420,440
Paton-Ash describes the container 12 and tent 14, but lacks the test port.
Barrett teaches a sampling system for an underground mine refuge including ports ( 26,28) to which a sample of external air can be obtained. It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the Paton-Ash system to have included the support as claimed, in order to monitor the outside air for poisonous gases.  Paton-Ash and Barrett lack the newly claimed plug.
Ketler describes a sampling apparatus, which includes a plug for a port (col. 9 lines 3-8) for the purpose of preventing dust from contaminating.  It would have therefore been obvious to one of ordinary skill at the time of filing or invention to have further modified Paton-Ash to have a plug as claimed—in order to prevent contamination.

Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive. Examiner finds that most of Applicant’s remarks duplicate arguments made previously, and do not properly address each ground of rejection2.
Applicant’s arguments that Paton-Ash does not teach hoses are not persuasive because hoses are taught by the other references.
Applicant’s arguments regarding the shortcomings of Bowen are not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
With regards to Crouse, Examiner maintains that selection of a known hose material would have been obvious. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
With regards to Barrett-Applicant argues that Barrett lacks the port and plug. Examiner maintains that the plug is suggested by Ketler. Applicant's argument (page 9 of remarks last paragraph)that “Keller is not analogous art. It does not teach anything at all in regard to a mine or hazardous environment.” is without merit. See Ketler at col. 6 line 57: “the present optical smoke monitor was
originally developed for solving a particular problem associated with underground
 	coal mining, wherein horrendous dusty conditions combine with the severe fire
hazards” (emphasis added). Ketler is plainly in the same field of endeavor as the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Janine M KRECK whose telephone number is (571)272-7042. The examiner can normally be reached telework: M-F 0530-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that similar language was introduced in Application 14/242,502 with the amendment dated 12/21/2016 ; objected to/rejected in the Office correspondence mailed 1/6/2017 and 5/2/2017; and subsequently canceled from that application. Applicant did not then show—and has not since shown—clear indication of where this subject matter is found in the original disclosure.
        2 For example, Applicant argues that claims 1-4, 6, and 12 are rejected as being unpatentable over Paton-Ash in view of Bowen;  but they have been rejected over Paton-Ash, Bowen, Cavicchiolo, and 30CFR 7.505.